number release date id office uilc cca_2011012614081158 -------------- from ----------------------- sent wednesday date pm to -------------------- cc subject re --------- interest_netting question ----------- --- in response to your request for our advice on whether interest_netting would apply in the ----------- case we conclude that interest_netting would not apply while we understand the close relationship between the ------------' taxes and those of -------------- we conclude that there are two separate taxpayers in this case sec_6621 specifically provides that interest_netting only applies when there is an underpayment and overpayment by the same taxpayer which is not so here also we agree that sec_6601 does not apply in this situation when there is a credit of an overpayment against an underpayment sec_6601 provides for an elimination of interest under certain circumstances however the service must first credit an overpayment against an underpayment pursuant to sec_6402 a fact missing in this instance for one thing no credit has been made moreover sec_6402's terms provide for crediting an overpayment against the liability of the person who made the overpayment because there are two different taxpayers in this case sec_6601 does not apply see revproc_65_20 the taxpayers state irm explicitly allows an overpayment and the interest thereon to be credited to the liability of a different taxpayer with the overpaid taxpayer's consent while the service may accede to a request to credit one taxpayer's overpayment and the accrued interest running to the date of the credit against a different taxpayer's underpayment including as the case may be interest on the unpaid principal accruing up to the credit date the taxpayers here incorrectly equate this procedure with the interest restriction under sec_6601 that applies when the service acts under sec_6402 to credit a taxpayer's overpayment against a liability of the taxpayer let me know if you need any other assistance ----------
